DETAILED ACTION
Applicant’s amendment and arguments filed August 31, 2022 is acknowledged.
Applicant’s amendment has overcome the previous rejection/interpretation of 35 U.S.C. 112(f).
Claims 1-7 and 9 have been amended.
Claim 8 is cancelled.
Claims 1-7 and 9 are currently pending.

Information Disclosure Statement
The information disclosure statement submitted on August 3, 2022 has been considered by the Examiner and made of record in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over KATOH et al. (hereinafter Katoh) (U.S. Patent Application Publication # 2020/0090076 A1) in view of Sutton et al. (hereinafter Sutton) (U.S. Patent # 11,177,041 B1), and further in view of SONG et al. (hereinafter Song) (U.S. Patent Application Publication # 2021/0027173 A1).
Regarding claims 1 and 9, Katoh teaches and discloses a learning method and learning device (learning device, 10, figure 1) configured to perform learning of a decision tree, the learning device comprising: processing circuitry configured to divide learning data into a plurality of pieces of learning data (learning units), each piece of learning data being stored in different data memory of a plurality of data memories ([0028]; [0033]; [0035]; [0036]; teaches training data is divided into pieces of training data for creating decision tree, where the plurality of pieces of training data is stored in different memory of the training data database); and perform learning of the decision tree for each piece of learning data stored in each respective data memory of the plurality of data memories ([0028]; [0033]; [0035]; [0036]; teaches performing learning and creating decision tree using training data stored in memory).
However, Katoh may not expressly disclose perform, in parallel, learning of the decision tree by gradient boosting for each piece of learning data stored in each respective data memory of the plurality of data memories.
Nonetheless, in the same field of endeavor, Sutton teaches and suggests perform, in parallel, learning of the decision tree by gradient boosting for each piece of learning data stored in each respective data memory of the plurality of data memories (column 12, lines 13-20; “…A Gradient Boosting Machine is a machine learning technique for regression and classification problems. The guiding heuristic is that good predictive results can be obtained through increasingly refined approximations. In an embodiment of the present invention, a Gradient Boosting Machine sequentially builds regression decision trees on the features of the dataset in parallel…”; teaches performing and building regression decision tress by gradient boosting datasets in parallel). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate performing and building regression decision tress by gradient boosting datasets in parallel as taught by Sutton with the method and learning device of a plurality of pieces of learning data as disclosed by Katoh for the purpose of implementing machine learning model based on historical data, as suggested by Sutton.
However, Katoh, as modified by Sutton, may not expressly disclose calculate a plurality of index value, each index value indicating a recognition performance of the learning of the decision tree corresponding to a different piece of learning data.
Nonetheless, in the same field of endeavor, Song teaches and suggests calculate a plurality of index value, each index value indicating a recognition performance of the learning of the decision tree corresponding to a different piece of learning data (key quality/performance indicator; KQI/KPI) ([0107]; [0124]; [0125]; [0155]; teaches determining performance indicators for the decision tree for sample/training data stored in memory).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining performance indicators for the decision tree for sample/training data stored in memory as taught by Song with the method and device as disclosed by Katoh, as modified by Sutton, for the purpose of predicting performance indication, as suggested by Song.

Regarding claim 3, Katoh, as modified by Sutton and Song, discloses the claimed invention, but may not expressly disclose wherein the processing circuitry is configured to calculate each index value based on a label of a corresponding piece of the plurality of pieces of learning data stored in a corresponding data memory of the plurality of data memories, and a sample weight as a sum total of leaf weights of leafs to which the piece of the learning data branches in the decision tree.
Nonetheless, Song further teaches and suggests wherein the processing circuitry is configured to calculate each index value based on a label of a corresponding piece of the plurality of pieces of learning data stored in a corresponding data memory of the plurality of data memories, and a sample weight as a sum total of leaf weights of leafs to which the piece of the learning data branches in the decision tree ([0015]; [0022]; [0124]; [0125]; teaches determining KPI of the stored sample data and determining a weight of the training data).

Regarding claim 4, Katoh, as modified by Sutton and Song, further teaches and suggests wherein the processing circuitry is further configured to: determine whether to stop learning of the decision tree based on the plurality of index values, and in response to a determination to stop learning of the decision tree, stop learning of the decision tree ([0060]; [0061]; [0062]; teaches ending learning and creating of decision trees).

Regarding claim 5, Katoh, as modified by Sutton and Song, further teaches and suggests the plurality of data memories, wherein the processing circuitry includes a plurality of processing circuits, each processing circuit corresponding to one data memory of the plurality of data memories, and each processing circuit is configured to read out each feature amount of the learning data from the corresponding data memory; derive a branch condition for a node of the decision tree based on the feature amount; and discriminate a lower node to which the learning data read out from the corresponding data memory is to branch from the node in accordance with the branch condition ([0060]; [0061]; [0062]; [0072]; teaches ending learning and creating of decision trees).

Regarding claim 6, Katoh, as modified by Sutton and Song, further teaches and suggests a plurality of model memories, wherein each model memory corresponding to a different processing circuit of the plurality of processing circuits, and each model memory is configured to store a same branch condition derived by the processing circuit ([0060]; [0061]; [0062]; [0072]; teaches ending learning and creating of decision trees).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over KATOH et al. (hereinafter Katoh) (U.S. Patent Application Publication # 2020/0090076 A1) in view of Sutton et al. (hereinafter Sutton) (U.S. Patent # 11,177,041 B1) and SONG et al. (hereinafter Song) (U.S. Patent Application Publication # 2021/0027173 A1), and further in view of WANG et al. (hereinafter Wang) (U.S. Patent Application Publication # 2021/0241177 A1).
Regarding claim 2, Katoh, as modified by Sutton and Song, discloses the claimed invention, but may not expressly disclose wherein processing circuitry configured to calculate an Area Under the Curve (AUC) as the index value for each data memory of the plurality of data memories.
Nonetheless, in the same field of endeavor, Wang teaches and suggests wherein processing circuitry configured to calculate an Area Under the Curve (AUC) as the index value for each data memory of the plurality of data memories ([0049]; [0051]; [0059]; teaches calculating AUC).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate calculating AUC as taught by Wang with the method and device as disclosed by Katoh, as modified by Sutton and Song, for the purpose of improving machine learning, as suggested by Wang.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over KATOH et al. (hereinafter Katoh) (U.S. Patent Application Publication # 2020/0090076 A1) in view of Sutton et al. (hereinafter Sutton) (U.S. Patent # 11,177,041 B1) and SONG et al. (hereinafter Song) (U.S. Patent Application Publication # 2021/0027173 A1), and further in view of Dirac et al. (hereinafter Dirac) (U.S. Patent Application Publication # 2021/0374610 A1).
Regarding claim 7, Katoh, as modified by Sutton and Song, discloses the claimed invention, but may not expressly disclose wherein the processing circuitry is further configured to: perform learning of a first node using the learning data acquired using a first address related to a storage destination of learning data corresponding to the first node of the decision tree in corresponding one of the plurality of data memories, output a second address related to a storage destination of the learning data that branches from the first node, and calculate a third address related to a storage destination of the learning data corresponding to a second node as a next node of the first node using the first address and the second address.
Nonetheless, in the same field of endeavor, Dirac teaches and suggests wherein the processing circuitry is further configured to: perform learning of a first node using the learning data acquired using a first address related to a storage destination of learning data corresponding to the first node of the decision tree in corresponding one of the plurality of data memories, output a second address related to a storage destination of the learning data that branches from the first node, and calculate a third address related to a storage destination of the learning data corresponding to a second node as a next node of the first node using the first address and the second address ([0178]; [0206]; [0214]; teaches specifying the location or address of the data set in storage).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate specifying the location or address of the data set in storage as taught by Dirac with the method and device as disclosed by Katoh, as modified by Sutton and Song, for the purpose of optimizing a machine learning service, as suggested by Dirac.

Response to Arguments
Applicant's arguments with respect to claims 1-7 and 9 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
September 23, 2022


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477